Title: From Thomas Jefferson to J. P. P. Derieux, 16 September 1787
From: Jefferson, Thomas
To: Derieux, Justin Pierre Plumard



Sir
Paris Sep. 16, 1787.

I availed myself of the letter of June 1 with which you were pleased to honor me to wait on Madame Bellenger, and to begin an acquaintance which I have found perfectly agreeable, and the more so as it has enabled me to be useful to you. I found in her all the good dispositions possible towards you, but not seeing clearly in what way her bounties would relieve you. I made her sensible that by furnishing you with a sum of money to purchase half a dozen working negroes, with all the appendages necessary, it would be a most sensible assistance. I shewed her that this would require fifteen thousand livres. She had made up her mind for ten thousand, but in fine has authorised you in the inclosed letter to draw on her for fifteen thousand. That your draughts may command the best exchange I write the inclosed letter, to satisfy the merchants that they shall be secure in purchasing your bills. It will remain with you to determine whether you will lay out the whole sum in negroes, or partly in negroes, partly in a small peice of good land. You so well know the judgment and honesty of our worthy neighbor  Colo. Nicholas Lewis, that you will not think his councils to be neglected in the disposal of this money. It was a considerable encouragement to Madame Bellenger, when I undertook to engage him to advise with you on this subject, and to avail you of the benefit of his experience. Madame Bellenger was so kind as to enter into some details on the disposition she intended to make of her estate after death. By this you will come in on that event for about twelve thousand guineas from her. She even supposed it possible she might be able to give you more. You will be too wise to count on this as a certainty, because there are so many accidents which might disappoint you, but I take the liberty to mention it to you merely to shew you how worthy the good dispositions of this lady are of being cultivated by you. Nothing shall be wanting on my part to encourage and increase them. I beg the favor of you to present me in the most friendly terms to Madame de Rieux, and to be assured of the sentiments of respect and esteem with which I have the honor to be Sir your most obedient and most humble servant,

Th: Jefferson

